OPINION — AG — (1) THE COUNTY TREASURER IS ACCOUNTABLE AND RESPONSIBLE FOR THE SAFEKEEPING OF ALL EVIDENCE OF DEPOSIT OR INVESTMENT OF THE COURT FUND SUCH AS BONDS, PASS BOOKS OR CERTIFICATES AND THE COURT CLERK IS LEGALLY BOUND TO DELIVER ALL SUCH INSTRUMENTS TO THE COUNTY TREASURER FOR SAFEKEEPING. (2) THE COUNTY  TREASURER IS ACCOUNTABLE ONLY FOR THE SAFEKEEPING OF THE EVIDENCE OF DEPOSIT OR INVESTMENT OF SURPLUS COURT FUNDS AND IS NOT ACCOUNTABLE FOR THE WISDOM OF THE INVESTMENT OR THE FUNDS REPRESENTED THEREBY UNTIL SUCH TIME AS THE GOVERNING BOARD OF THE COURT FUND AS REDEEMED THE BONDS, PASS BOOKS OR CERTIFICATES AND DEPOSITED THE PROCEEDS TO THE UNAPPROPRIATED COURT FUND ACCOUNT IN THE OFFICE OF THE COUNTY TREASURER. IF THE NEEDS OF THE COURT FUND REQUIRE THE REDEMPTION OF DEPOSITS OR INVESTMENTS THE COUNTY TREASURER SHOULD DELIVER THE EVIDENCE OF SUCH DEPOSIT OR INVESTMENT TO THE GOVERNING BOARD OF THE COURT FUND AND THIS BOARD, IN TURN, WILL REDEEM THE SAME AND DEPOSIT THE PROCEEDS TO THE COURT FUND. THE STATUTES ARE SILENT REGARDING THE DISPOSITION OF INTEREST AND/OR DIVIDENDS ACCRUING UPON INVESTMENTS OF THE COURT FUND. PROPER ACCOUNTING PROCEDURE WOULD DICTATE THAT ANY SUCH INTEREST AND/OR DIVIDENDS, WHETHER RECEIVED BY THE GOVERNING BOARD, THE COURT CLERK OR THE COUNTY TREASURER, SHOULD BE IMMEDIATELY DEPOSITED TO THE UNAPPROPRIATED COURT FUND IN THE OFFICE OF THE COUNTY TREASURER AND HIS OFFICIAL RECEIPT ISSUED THEREFOR. CITE: ARTICLE VI, SECTION 19, 62 O.S. 1961 324.1 [62-324.1], 62 O.S. 1961 513 [62-513] (W. J. MONROE)